                      Case 1:17-cv-00296-LEK-DJS Document 68 Filed 12/02/20 Page 1 of 1
 Brandon Kommer                            VS     Ford Motor Company


PROCEEDING: FAIRNESS HEARING.

Jury Trial Date: **/**/**
Pending Motion: Attorney Fees
DATE: 12/02/20
CASE NUMBER: 1:17-CV-0296 (LEK / DJS) COURT REPORTER:                             Lisa Tennyson
  Cause: 28:1332 Diversity-Fraud


 ATTORNEY                          FIRM                                   PHONE NUMBER         PARTY
 Jeffrey I. Carton                 Denlea & Carton LLP (White Plains)     914-331-0100         Plaintiff

 Robert J. Berg                    Denlea & Carton LLP (White Plains)     914-331-0100         Plaintiff

 Peter J. Fazio                    Aaronson, Rappaport Law (Manhattan)    212-593-5458         Defendant
Notes:



          BEGINNING TIME:                 10:30 A.M.          END TIME:      10:52 A.M.
CONFERENCE MINUTES:

         APPEARANCES: via SKYPE All of the above & CRD S. Snyder. Attorney J. Carton presents
         a prepared statement into the record - outlining the settlement process & history of the case,
         complimenting his advisory and stating that there have been no objections by any class member
         to this proposed settlement. Attorney P. Fazio briefly responds to Attorney Carton’s statement.
         There are approximately 3.3 million class members. Judge Kahn presents questions. Mr. Carton
         will send to Mr. Snyder an order which addressed both the settlement & fee motion. Judge
         Kahn presents that he will review & sign off on.
